Citation Nr: 0800363	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-24 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD) 
based on personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  In 
September 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.

Because the claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC).


REMAND

During her hearing, the veteran submitted additional medical 
evidence consisting of a statement from her treating 
psychiatric nurse.  The veteran waived her right to have the 
RO initially consider this additional evidence.  
See 38 C.F.R. § 20.1304 (2007).  She also, however, more 
recently submitted still additional evidence to the Board in 
December 2007, consisting of copies of her service medical 
records that make various references to weight gain, which 
she alleged during her hearing was the result of her 
depression over the incidents she believes caused her PTSD.  
These latter records were not in the file when the RO last 
considered her claim and, unlike the records submitted at her 
hearing in September 2007, she did not waive her right to 
have this most recently submitted evidence initially 
considered by the RO.  Thus, to avoid any potential 
prejudice, the RO (actually, the AMC) must consider this 
additional evidence prior to the Board.  See 38 C.F.R. 
§§ 19.31, 20.800, 20.1304(c); Bernard v. Brown, 4 Vet. App. 
384 (1993).



Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).

According to 38 C.F.R. § 3.304(f)(3), if a PTSD claim, as 
here, is based on a personal (including sexual) assault 
during service, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3); 67 Fed 
Reg. 10,330-10,332 (March 7, 2002).  See also Patton v. West, 
12 Vet. App. 272 (1999) and YR v. West, 11 Vet. App. 393, 
398-99 (1998).

The Court in Patton stated that behavior changes [of the type 
now contemplated by 38 C.F.R. § 3.304(f)(3)] should be 
examined and clinically interpreted to determine whether they 
constitute evidence of, for example, "[v]isits to a medical 
or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."  Since history has shown that 
it is not unusual for there to be an absence of 
military records documenting the events of which the veteran 
complains, evidence from sources other than the service 
records may corroborate an account of a stressor incident.

Here, the evidence submitted in support of the veteran's 
claim includes her VA and private outpatient treatment 
records, the report of her August 2005 VA compensation 
examination, and a September 2007 statement from her treating 
VA Advanced Practice psychiatric Registered Nurse (RN).  This 
evidence documents the veteran's psychiatric impairment and 
shows diagnoses of PTSD.  This evidence, especially the 
report of the August 2005 VA compensation examination and the 
September 2007 statement from the VA RN, also indicates 
the veteran's psychiatric disorder, including her PTSD, is 
the result of MST (military sexual trauma).  Thus, there is 
both the required DSM-IV diagnosis of PTSD and competent 
medical evidence linking this diagnosis to MST the veteran 
alleges she experienced.  So the determinative issue is 
whether these alleged incidents, in fact, occurred.

These incidents in question involve sexual harassment and 
assault by a fellow service member who the veteran says lived 
next door to her, as well as her sergeant and fellow service 
members with whom she served her first duty assignment.  

A preliminary review of the claims file, including a February 
1999 report of a private psychiatric consultation, also 
reflects that, after graduating from high school (and prior 
to enlisting in the military), the veteran went out with a 
friend who raped her.  She reported that she became pregnant 
and gave the child up for adoption.  She also stated that she 
did not tell anyone about the rape.

The veteran's military personnel records show she earned an 
Honor Graduate Ribbon for demonstrating excellence in all 
phases of basic military and academic training in November 
1977.  These records also include an October 1978 
Airman Performance Report noting that three sergeants, 
including one of the individuals who are alleged to have 
sexually assaulted her, concurred that "[her] potential will 
be unlimited once she overcomes her lack of self-
initiative."  In addition, the veteran has reported that she 
was asked to take a urine test during service because her 
attitude had deteriorated and it was suspected she might have 
been using drugs.  She says her urine test was negative, so 
proof that she was not using drugs.  Her representative 
argues these records from service are suggestive of behavior 
changes in support of her claim.  

And as already alluded to, the veteran more recently 
submitted still additional evidence (additional service 
medical records) in December 2007 purporting to show that she 
suddenly gained a lot of weight while in the military as a 
result of 
PTSD-related depression stemming from her sexual harassments 
and assaults.  While these additional service medical records 
do confirm she had significant weight gain while in the 
military, indeed so much that she was no longer within the 
acceptable standards of fitness and had to be put on a weight 
reduction regimen, it is unclear from these records whether 
the source of her weight gain was sexual trauma of the type 
alleged or, instead, a thyroid function disorder.

As mentioned 38 C.F.R. § 3.304(f)(3) and Patton indicate 
that, when there are looming uncertainties about whether, for 
example, certain treatment the veteran received while in the 
military under other pretenses was, in actuality, for sexual-
related trauma, or there were other events prior to service 
equally warranting consideration, VA adjudicators must refer 
her case to a psychiatrist/psychologist to have him/her 
review this evidence and determine whether it constitutes the 
type of behavior change, etc., contemplated by § 3.304(f)(3).  
See, too, McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if it 
is necessary to decide the claim).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Have a psychiatrist/psychologist 
review the file, in particular the 
evidence mentioned in this remand, 
including the February 1999 report of the 
private psychiatric consultation, the 
report of the August 2005 VA compensation 
examination, the more recent September 
2007 statement from the veteran's 
treating psychiatric RN (R.W.R.), and the 
additional service medical records even 
more recently received in December 2007, 
to determine:  1) whether this evidence 
indicates it is at least as likely as not 
the veteran has PTSD (or some other 
psychiatric disorder) from sexual trauma 
during her military service; or 2) whether 
instead she had a psychiatric disorder 
prior to service (considering the rape and 
pregnancy before her enlistment) and, if 
she did, whether it nevertheless was 
aggravated, i.e., made permanently worse, 
during her military service beyond 
its natural progression, including from 
additional sexual trauma during her 
service.

*If it is necessary to have the veteran 
reexamined to assist in making these 
important determinations, then have her 
reexamined.  Whatever the case, the person 
designated to review the file and/or 
reexamine her must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD, in 
light of the additional evidence obtained.  
If this claim is not granted to the 
veteran's satisfaction, prepare another 
SSOC and send it to her and her 
representative.  Give them time to respond 
before returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



